Citation Nr: 0212252	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  01-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In its October 2000 Statement of the Case, the RO addressed 
the issue on appeal on a de novo basis.  However, the Board 
observes that this claim was previously denied by the Board 
in a final May 1995 decision.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).  As such, and in accordance with Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board still 
must address the question of whether new and material 
evidence has been submitted to reopen the veteran's claim.

In May 2002, the appellant's claim was referred for a medical 
opinion by an independent medical expert pursuant to 38 
U.S.C.A. § 7109 (West 1991).  In June 2002, the expert 
medical opinion was received and was referred to the 
appellant through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (2001).  Subsequently, the veteran's 
representative indicated that there would be no further 
additional written argument or evidence presented.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was previously denied in multiple 
RO decisions and in a May 1995 Board decision.

3.  Evidence submitted since the May 1995 Board decision is 
new and bears directly and substantially on the question of 
whether a current psychiatric disorder is etiologically 
related to service.

4.  The veteran did not engage in combat with the enemy and 
he does not have PTSD due to a verified service stressor.

5.  The evidence of record, on balance, does not support the 
finding that a current psychiatric disorder is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The May 1995 Board decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  Evidence submitted since the May 1995 Board decision is 
new and material, and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the applicable laws 
and regulations during the pendency of this appeal. On 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date, including the present claims.  Implementing regulations 
were recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Among other things, the VCAA mandates enhanced notification 
duties.  In the October 2000 Statement of the Case, the RO 
informed the veteran that, in order to reopen his claim, he 
would have to submit evidence linking a current psychiatric 
disorder to service.  Also, the RO cited to the provisions of 
38 C.F.R. § 3.159 (2001), indicating that the VA would obtain 
all identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  

The Board is award that, in Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002), the United States Court 
of Appeals for Veterans Claims (Court) held that the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  However, the Board finds 
that the actions by the RO reflect fundamental compliance 
with the newly enacted notification provisions of 38 U.S.C.A. 
§ 5103.  The veteran was informed of the appropriate 
regulatory provision.  As such, the Board is of the opinion 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to, and did 
not inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran initially applied for service 
connection for a nervous condition in March 1968.  In a June 
1968 rating decision, the St. Louis, Missouri VARO denied 
this claim on the basis that the veteran had a sociopathic 
personality disorder that fell into the category of 
"personality disorders" not recognized as compensable 
disabilities by the VA.  See 38 C.F.R. § 3.303(c) (2001).  
The veteran was notified of this decision in the same month 
but did not respond within one year of notification.

The veteran again applied for service connection for a 
bipolar disorder in June 1991.  In an October 1991 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for a psychiatric disorder, as there 
was no new evidence of record showing that a psychiatric 
disorder was incurred in or aggravated by service.  The 
veteran subsequently perfected an appeal of this denial.  
However, in a May 1995 decision, the Board noted that there 
was new evidence addressing the veteran's current mental 
state but indicated that such evidence did not suggest an 
etiological relationship between a current disability and 
service.  As such, the veteran's application to reopen his 
claim was denied.

Under 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001), the May 
1995 Board decision is considered final.  The initial 
question for the Board, therefore, is whether new and 
material evidence has been submitted to reopen the veteran's 
claim subsequent to the May 1995 decision.

In this regard, the Board notes that, in an August 2000 VA 
examination report described in further detail below, a VA 
doctor noted that bipolar disorder may have been present in 
service and that behavior shown in service could have been 
part of a "bipolar picture."  The Board finds that the 
commentary contained in this recent report bears directly and 
substantially on the question of whether a current 
psychiatric disorder is etiologically related to service, as 
it appears to provide support for the veteran's contentions.  
Accordingly, the Board views this report as new and material 
evidence, and the claim of entitlement to service connection 
for a psychiatric disorder is reopened.

Having reopened the veteran's claim, the Board will turn to 
the question of whether further assistance under 38 U.S.C.A. 
§ 5103A (West Supp. 2001) is required on the part of the VA 
before a determination can be made on the claim.  In this 
case, however, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  Id.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran a VA examination addressing the nature and etiology 
of his claimed disability, and there is no indication of 
further private or VA medical treatment for which the RO has 
not obtained corresponding records to date.  Furthermore, the 
Board requested and obtained an independent medical opinion 
addressing the nature and etiology of the veteran's current 
disorder.

The Board also observes that, in the October 2000 Statement 
of the Case, the RO indicated that the veteran would have to 
submit evidence showing that he currently suffers from a 
psychiatric condition of service onset.  As indicated above, 
the RO addressed the veteran's claim on a de novo basis in 
this issuance.  Given this, the Board finds that the veteran 
has been duly informed of the type of evidence needed to 
support his de novo claim.  See 38 U.S.C.A. § 5103 (West 1991 
& Supp. 2001).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the Board has 
reopened his claim and has not returned the case back to the 
RO for de novo development.  See Bernard v. Brown, 4 Vet. 
App. at 394; see also Sabonis v. Brown, 6 Vet. App. at 430.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service 
but no compensation will be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303(a) (2001).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In April 1967, during service, the veteran underwent a 
neuropsychiatric evaluation due to a "situational reaction" 
and an "immature personality."  In October 1967, the 
veteran was examined and hospitalized for what was initially 
described as "agitated psychosis," as well as for physical 
injury and trauma.  While he was incarcerated in October 
1967, he attempted to commit suicide by severely lacerating 
his forearm and wrist, prompting intensive 
psychiatric/psychological treatment and evaluations.  During 
this treatment, it was indicated that he had numerous 
disciplinary and behavior problems during service.  He 
reported that there was a family history of psychiatric 
problems, that he had a history of psychiatric/psychological 
problems since childhood, and that there was a "large amount 
of social turmoil" in his life prior to entering the service 
(e.g., difficulty in getting along with others, fights, 
problems with the law).  

During an in-service hospitalization in October 1967, chronic 
undifferentiated schizophrenia, manifested by constant 
behavioral difficulties, loosening of association, flattening 
of affect, deja vu phenomena, and possible hallucinations, 
was diagnosed.  The veteran's examiners concluded that he had 
a lifelong history of behavioral difficulties and a chaotic 
childhood and that his disability preexisted active service.  
He was again hospitalized in November 1967, during which time 
the examining psychiatrist indicated that he did not concur 
with the previous diagnosis of schizophrenia.  Instead, this 
psychiatrist diagnosed a chronic sociopathic personality 
manifested by multiple incidents of antisocial behavior, a 
low frustration tolerance, and an inability to tolerate 
limitations and regulations and opined that this condition 
preexisted active service and was not incurred in the line of 
duty.  

The veteran's January 1968 discharge examination report 
contains a notation of a chronic and moderate sociopathic 
personality that had been treated during service and was 
essentially unchanged.

VA medical records from February 1977 to February 1992 
document intermittent treatment for various symptoms and 
illnesses, with evidence of manic bipolar disorder since a 
hospitalization from December 1983 to March 1984. 

During a VA psychiatric examination in February 1984, the 
veteran reported various psychiatric, psychological, and 
behavioral problems and impairments since service.  On 
examination, major affective disorder mania, hallucinations 
secondary to polydrug abuse, and a significant personality 
disorder (narcissistic sociopathic) were diagnosed.  

In June 1984, a private clinical social worker indicated that 
the veteran had informed him that he had 
psychiatric/psychological impairment since service in 
Vietnam.  On examination, major affective disorder (bipolar, 
manic), dysthymic disorder, continuous substance abuse, PTSD, 
and a mixed personality disorder were diagnosed.  The social 
worker opined that the veteran, based on his formative 
development, was ill-equipped psychosocially and emotionally 
to cope with the stresses of adulthood and that he probably 
would have exhibited some of the same symptomatology even if 
he had not served in Vietnam, noting that his war experiences 
contributed to and exacerbated many of the previously formed 
character traits.  

During a May 1992 psychiatric examination by a private 
physician, the veteran reported exposure to various stressors 
during service, including confinement in closed and tight 
areas and being subjected to torture, noting that he had 
psychiatric/psychological impairment since service and that 
his impairment reportedly included outbursts of violence, an 
inability to interact with people, and polysubstance abuse.  
The examiner diagnosed PTSD, bipolar disorder (manic), 
polydrug abuse in remission, and narcissistic traits and 
requested that the veteran "be considered for disability as 
a result of his military experience."

At a September 1992 VA hearing, the veteran testified that he 
had psychiatric symptoms and impairment since service and 
noted that he was subjected to emotional and physical abuse 
and even torture while in the service, requiring intermittent 
psychiatric treatment, counseling, and the use of medication 
over the years since service separation. 

In letters dated in September 1998 and April 1999, a VA 
psychiatrist indicated that the veteran had a dysthymic 
disorder and PTSD manifested by symptoms including 
nightmares, sleep disturbance, irritability, intrusive 
thoughts, depression, and low energy.  A June 1999 VA 
treatment record also contains a diagnosis of bipolar 
disorder.

Records from the Social Security Administration (SSA) were 
obtained.  They show that the veteran was awarded disability 
benefits beginning in June 1999 on the primary diagnosis of 
organic mental disorder.  

During a VA psychiatric examination in August 2000, conducted 
by an examiner who reviewed the entire claims file, the 
veteran essentially reiterated his previously reported 
history relative to the onset of his psychiatric/emotional 
symptoms and impairment.  Following the examination, 
polysubstance abuse in remission, chronic pain syndrome, mild 
dysthymia, and mixed personality disorder with borderline 
narcissistic and antisocial features were diagnosed.  The 
psychiatrist further noted the following:

The question of bipolar disorder is 
raised but there is no clear history of 
any manic symptoms.  There have been some 
psychotic symptoms at times which were 
probably secondary to poly drug abuse 
history.  I am not able to make a clear 
diagnosis of bipolar disorder at this 
time; however, it may be that one does 
exist and that the current medicines have 
been helpful for it.  The history of his 
mother's hospitalization for a series of 
shock treatments would be consistent with 
a family history of bipolar disorder.  If 
a bipolar disorder were present, I would 
say that indeed may have been present at 
the time of the initial hospitalization 
while in the service and that the 
behavior then with cutting of his arms 
which had a "borderline" feel to it, is 
sometimes part of a bipolar picture.  To 
give the veteran the benefit of the 
doubt, one could say that he has a 
bipolar disorder that began in his early 
years and was evident at the time of 
hospitalization when he was thought 
initially to have schizophrenia and later 
changed to sociopathic personality 
disorder.  It is my impression that the 
veteran's primary disability is his mixed 
personality disorder and that this was 
evident before he entered service and has 
continued.  

At an October 2001 VA Travel Board hearing, the veteran 
essentially reiterated the sequence of events reported giving 
rise to his chronic psychiatric disability.  He stated that 
he did not have a chronic psychiatric disorder prior to 
entering the service and contended that his disability had 
its onset due to the stresses, abuse, and violence to which 
he was exposed and subjected during service. 

In May 2002, the Board requested an independent medical 
opinion as to the nature, extent, and etiology of the 
veteran's claimed psychiatric disorder.  In June 2002, the 
veteran's claims file was reviewed in its entirety by a 
private psychiatrist, whose report contains a summary of the 
relevant records described above.  This psychiatrist raised 
the possibility of the veteran's malingering, given his 
history of inconsistent reporting, exaggeration of symptoms, 
and sociopathic behavior.  In conclusion, the psychiatrist 
found that the veteran's primary diagnosis was within the 
personality disorder spectrum, most likely of an anti-social 
type.  The secondary diagnosis was noted to be substance 
abuse and dependence.  The psychiatrist noted that these 
diagnoses appeared to have been present prior to the 
veteran's enlistment and were unlikely to have increased in 
severity due to service.

The Board has reviewed the evidence in this case and finds 
that there is both positive and negative evidence with regard 
to the merits of the veteran's claim.  As such, the Board has 
the responsibility of assessing the credibility and weight to 
be given to the individual medical records.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this regard, the Board observes that the Court has 
determined that credible medical opinions must be supported 
by clinical findings in the record.  Bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  A medical opinion based solely on a 
veteran's recitation of his own history, rather than on 
specific references to his actual medical and service 
history, lacks probative value.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).

The evidence providing support to the veteran's claim for the 
variously characterized psychiatric disorder includes the 
June 1984 social work report, the May 1992 private 
examination report, and the August 2000 VA examination 
report.  However, while the private reports suggest a causal 
relationship between a current psychiatric disorder and 
service, it does not appear that these treatment providers 
ever had an opportunity to review the veteran's claims file.  
The examiner from August 2000 did have an opportunity to 
review the veteran's claims file, including the service 
medical records showing extensive mental health treatment 
during service, but this opinion is notably less definite in 
nature.  This examiner was unable to state definitely whether 
the veteran had a psychiatric disorder of in-service onset 
but instead commented on the possibility of such incurrence 
("may have been present . . . sometimes part of a bipolar 
picture").  

By contrast, the independent medical expert psychiatrist who 
provided an opinion in June 2002 reached a definite 
conclusion based upon a review of the veteran's claims file, 
including the service medical records.  This psychiatrist 
found that the mental health problems of the veteran that 
existed at the time of service consisted solely of 
personality and substance abuse disorders that were not 
likely to have been aggravated by service.  But see 
VAOPGCPREC 82-90 (July 18, 1990) (service connection may be 
granted for congenital or developmental disease processes 
that were aggravated by service); 38 C.F.R. § 4.127 
(disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected).  In addition to the expert's longitudinal review 
of all the evidence of record, the fact that this 
psychiatrist's opinion is both quite definite in nature and 
based on a complete medical history means that it is of 
markedly greater probative value than both the noted private 
reports and the August 2000 VA examination report.

The Board is aware of the veteran's personal belief, as 
indicated in his October 2001 VA Travel Board hearing 
testimony, that his current psychiatric disorder was incurred 
in service.  While the veteran is competent to report 
symptoms, he has not been shown to possess the medical 
training, expertise, or credentials necessary to render a 
competent opinion as to the causation of a chronic 
psychiatric disorder.  As such, his opinion does not 
constitute competent medical evidence and lacks any probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board otherwise recognizes that some psychiatric 
diagnoses of record include PTSD.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  A review of relevant service records does not 
support any receipt of combat awards.  Further, at his August 
2000 VA examination, the veteran indicated that he had "told 
people that he had been in combat in Vietnam when, in fact, 
he had not."  At that examination, he affirmed that he had 
never been in combat.  Given the lack of evidence in service 
and the veteran's August 2000 statements, it cannot be 
concluded that the veteran engaged in combat with the enemy.   

The Court, in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  The Board 
finds that, upon review of the relevant legislation and case 
law, it is clear that the question of the existence and 
character of an event claimed as a recognizable stressor is a 
matter solely within the province of adjudicatory personnel.  
That is the issue addressed herein.  The Board, insofar as it 
finds below that there is no recognizable stressor, does not 
reach questions of whether the events claimed by the veteran 
were sufficient to constitute a stressor for purposes of 
causing PTSD, or whether the remaining elements required to 
support the diagnosis of PTSD have been met, both matters 
that require competent medical opinions and expertise.

The veteran currently claims that stresses, abuse and 
violence to which he was exposed and subjected during service 
led to PTSD.  A review of the available evidence in the 
claims file reveals no supporting lay statements from the 
veteran's fellow servicemen or others who may have witnessed 
or participated in the alleged events, or other potentially 
competent evidence, such as journal entries or contemporary 
letters written by the veteran.  Rather, the August 2000 VA 
examiner indicated that the veteran described "killings on 
board ship and torture during his basic training in a way 
that does not sound factual."  Given the veteran's previous 
false statements, the Board finds that the current 
allegations of claimed stressful incidents have no 
credibility.  Accordingly, the Board further finds that 
attempts at verification are not necessary.  While there is 
some medical evidence of a past diagnosis of PTSD, the Board 
observes that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence, as is available in 
this case.  See Moreau v. Brown, 9 Vet. App. 389, 396.  
Moreover, those diagnoses appear to have been predicated on 
the veteran's false statements.  

In summary, the veteran is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the occurrence of the 
alleged events.  Without credible supporting evidence that a 
claimed in-service noncombat-related stressor actually 
occurred, any diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events is not 
supportable.  The Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board also notes that the record refers to the veteran's 
alcohol and substance abuse problems.  As cited above, 
alcohol dependence and substance abuse are deemed by statute 
to be the result of willful misconduct and cannot themselves 
be service- connected.  See 38 U.S.C.A. §§ 105(a), 1110 (West 
1991).  The simple drinking of alcohol is not of itself 
willful misconduct; however, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct. 38 C.F.R. § 3.301(c)(2).  Given the 
applicable law, it is clear that a claim for direct service 
connection for alcohol or substance abuse is not in order. 

On balance, the competent evidence of record does not 
establish that a current psychiatric disorder is 
etiologically related to service.  Therefore, the 
preponderance of the evidence is against the veteran's 
reopened claim for service connection for a psychiatric 
disorder, and the claim must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, but the reopened claim is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



